Filed 2/8/21 Gonzalez v. Quality Loan Service Corp. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 GUSTAVO G. GONZALEZ, JR.,
                                                                                             F080526
             Plaintiff and Appellant,
                                                                              (Super. Ct. No. VCU278481)
                    v.

 QUALITY LOAN SERVICE CORPORATION,                                                        OPINION
             Defendant and Respondent.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Bret D.
Hillman, Judge.
         Gustavo G. Gonzalez, Jr., in pro. per., for Plaintiff and Appellant.
         McCarthy & Holthus and Melissa Robbins Coutts for Defendant and Respondent.
                                                        -ooOoo-
         Appellant, a borrower and former homeowner, sued the corporation that acted as
trustee under the deed of trust on his residence and conducted a nonjudicial foreclosure
sale. Appellant attempted to state causes of action for wrongful foreclosure, slander of
title, and recording false documents. The corporation filed a demurrer, contending
appellant failed to allege facts sufficient to show the foreclosure was wrongful or he



         *   Before Smith, Acting P.J., Meehan, J. and Snauffer, J.
continued to own any interest in the residence after the nonjudicial foreclosure sale. The
trial court sustained the demurrer and entered a judgment of dismissal.
       On appeal, appellant contends a mortgage statement shows his account was settled
and the balance paid in full and a recorded full reconveyance shows ownership of the
residence was returned to him. Our independent examination of the appellate record,
which includes the documents attached to appellant’s complaint, shows a notice of
default was recorded in September 2015; a notice of trustee’s sale was recorded in
December 2015; the trustee’s sale was conducted on January 21, 2016; the husband and
wife who purchased the property at the trustee’s sale paid $158,500; the sale proceeds
were applied by the trustee to satisfy the debt secured by the deed of trust, and the full
reconveyance (which was executed and recorded after the trustee’s sale) transferred
nothing to appellant. On the last point, the wording of the full reconveyance stated the
transfer was being made “to the person or persons legally entitled thereto.” As explained
below, appellant’s successors in interest, the husband and wife who purchased the
property at the foreclosure sale, are the persons “legally entitled” to the rights and
interests (if any) transferred by the full reconveyance. (See Civ. Code, § 2941.)
       The mortgage statement sent by the lender to appellant after the trustee’s sale to
notify appellant that the balance on his loan was zero does not support his claim that he
still owns the residence. All his ownership interests were extinguished by the nonjudicial
foreclosure sale. Also, appellant’s theory that the trustee was not authorized to conduct
the trustee’s sale because the loan was paid off is contradicted by the exhibits to his
complaint. Those documents show the loan was in default at the time of the foreclosure
sale and the debt owed was satisfied with the proceeds from the foreclosure sale.
Furthermore, we have identified no missteps in the foreclosure process or anything else
that might have violated appellant’s statutory or contractual rights. Therefore, we
conclude appellant has failed to allege, or demonstrate he could allege if given leave to
amend, facts constituting a cause of action for wrongful foreclosure or slander of title.

                                              2.
       We therefore affirm the judgment of dismissal.
                                           FACTS
       In 2011, plaintiff Gustavo G. Gonzalez, Jr. (appellant) and Hortencia Mendez
Molina purchased a residence located on Asa Gray Way in Dinuba (Property). A grant
deed showing their ownership of the Property was recorded in the official records of
Tulare County on June 30, 2011. To purchase the Property, appellant and Molina
obtained a loan in the amount of $152,215 from First Mortgage Corporation, a California
corporation. The loan was secured by a deed of trust dated June 23, 2011, and recorded
on June 30, 2011 (Deed of Trust). The Deed of Trust named appellant and Molina as
borrowers; First Mortgage Corporation as lender; Hacienda Service Corporation, a
California corporation, as trustee; and Mortgage Electronic Registration Systems, Inc.
(MERS), a Delaware corporation, as the beneficiary. The Deed of Trust also stated that
“MERS is a separate corporation that is acting solely as nominee for Lender and Lenders’
successors and assigns.” The Deed of Trust irrevocably granted and conveyed the
Property to the trustee, in trust, with the power of sale. Paragraphs 19 and 20 of the Deed
of Trust stated:

       “19. Reconveyance. Upon payment of all sums secured by this Security
       Instrument, Lender shall request Trustee to reconvey the Property and shall
       surrender this Security Instrument and all notes evidencing debt secured by
       this Security Instrument to Trustee. Trustee shall reconvey the Property
       without warranty, to the person or persons legally entitled to it. Lender
       may charge such person or persons a reasonable fee for reconveying the
       Property, but only if the fee is paid to a third party (such as the Trustee) for
       services rendered and the charging of the fee is permitted under applicable
       law. If the fee charged does not exceed the fee set by applicable law, the
       fee is conclusively [p]resumed to be reasonable.

       “20. Substitute Trustee. Lender, at its option, may from time to time
       appoint a successor trustee to any Trustee appointed hereunder by an
       instrument executed and acknowledged by Lender and recorded in the
       office of the Recorder of the county in which the Property is located. The
       instrument shall contain the name of the original Lender, Trustee and
       Borrower, the book and page where this Security Instrument is recorded

                                              3.
       and the name and address of the successor trustee. Without conveyance of
       the Property, the successor trustee shall succeed to all the title, powers and
       duties conferred upon the Trustee herein and by applicable law. This
       procedure for substitution of trustee shall govern to the exclusion of all
       other provisions for substitution.” (Italics added.)
       In April 2014, Molina signed a gift grant deed conveying her interest in the
Property to appellant. In May 2014, the gift grant deed was recorded in the official
records of Tulare County.
       On August 25, 2015, Monika Searcy, as Vice President of MERS, signed a
substitution of trustee stating MERS substituted defendant Quality Loan Service
Corporation as trustee under the Deed of Trust. On August 28, 2015, Monika Searcy, as
Director of Operations of First Mortgage Corporation, executed an assignment of deed of
trust stating that, for value received, MERS “hereby grants, assigns, and transfers to [¶]
First Mortgage Corporation [¶] All beneficial interest under that certain Deed of Trust.”
As a result, First Mortgage Corporation, the lender under the Deed of Trust, also became
the beneficiary under the Deed of Trust. The assignment of deed of trust was recorded in
the official records of Tulare County on August 31, 2015. The substitution of trustee was
recorded on September 3, 2015.
       On September 15, 2015, Silver De Vera, Assistant Secretary of Quality Loan
Service Corporation, signed a notice of default and election to sell under deed of trust.
The notice stated (1) the Property was in foreclosure because appellant was behind in his
payments, (2) the Property could be sold without any court action, (3) no sale date could
be set until 90 days from the date the notice of default was recorded, (4) the loan could be
brought into good standing by the payment of $8,465.24. The notice of default was
recorded on September 17, 2015.
       In October 2015, First Mortgage Corporation, the lender and beneficiary, executed
an assignment of deed of trust that transferred the Deed of Trust to Freedom Mortgage
Corporation. The assignment was recorded on November 5, 2015.



                                             4.
       On December 22, 2015, Quality Loan Service Corporation, in its capacity as
trustee, recorded a notice of trustee’s sale stating the Property would be sold at a public
sale conducted on January 21, 2016, at 2:00 p.m. on the steps of the City Hall in Tulare.
The trustee’s sale was held as scheduled. The Property was sold to the highest bidder, a
husband and wife who paid $158,500. The trustee’s deed upon sale stated the amount of
the unpaid debt together with costs was $157,940.91. The trustee’s deed upon sale was
executed by Quality Loan Service Corporation on January 28, 2016; was recorded on
February 2, 2016; and stated Quality Loan Service Corporation, as trustee, granted and
conveyed to the purchasers “all right, title and interest conveyed to and now held by it as
Trustee under the Deed of Trust in and to the [P]roperty.”
       On February 17, 2016, almost four weeks after the trustee’s sale, a substitution of
trustee was recorded in the official records of Tulare County as document number 2016-
0008559. It stated “the undersigned desires to substitute a different Trustee for the
purpose of reconveying said Deed of Trust” and “the undersigned hereby substitutes
Freedom Mortgage Corporation as Trustee under said Deed of Trust.” The undersigned
was identified as MERS, “as Nominee for Freedom Mortgage Corporation, its Successors
and Assigns.” The person signing on behalf of MERS was “Danielle Breining, Assistant
Vice President.”
       Also on February 17, 2016, a “FULL RECONVEYANCE” was recorded in the
official records of Tulare County as document number 2016-0008560. “Danielle
Breining, Assistant Vice President” signed the full reconveyance on behalf of Freedom
Mortgage Corporation. The full reconveyance stated “Freedom Mortgage Corporation as
present Trustee for the Deed of Trust … having been requested in writing, by the holder
of the obligations secured by said Deed of Trust, to reconvey the estate granted to trustee
under said Deed of Trust, does hereby reconvey to the person or persons legally entitled
thereto, without warranty, all the estate, title and interest acquired by Trustee under said



                                              5.
Deed of Trust.” (Italics added.) It also referred to “Freedom Mortgage Corporation#
0053089926,” which is the number assigned to appellant’s loan.
       Freedom Mortgage Corporation sent appellant a mortgage statement dated
February 18, 2016, that listed the total amount due on his loan as $.00. The statement’s
section listing transaction activity stated the payoff date was January 25, 2016. The
statement’s “Past Payment Breakdown” section listed the total paid as $157,446.45, of
which $143,536.39 was allocated to principal, $7,176.84 was allocated to interest,
$5,550.90 was allocated to escrow (taxes and insurance), $672.90 was allocated to fees,
and $509.52 was allocated to late charges.
                                    PROCEEDINGS
       In May 2019, appellant filed a complaint against Quality Loan Service
Corporation for slander of title, deprivation of property without due process in violation
of the Fourteenth Amendment, and submitting a false document for recording in a public
office in violation of Penal Code section 115. In August 2019, appellant filed a first
amended complaint, which is the operative pleading in this appeal.
       The first amended complaint listed the causes of action against Quality Loan
Service Corporation as wrongful foreclosure, submitting a false document to be recorded
in violation of Penal Code section 115, and slander of title. Appellant alleged “he is a
victim of Wrongful Foreclosure … because the home was sold for $158,500 [and he]
never received any money.” He also alleged he possessed a full reconveyance from
Freedom Mortgage Corporation and “[t]hat document alone shows by fact [he] did not
default on his purchase of a home and the crimes that involve wrongful foreclosure were
committed against [him] and his children.” Appellant alleged Quality Loan Service
Corporation submitted false deeds to the County Recorder’s Office and “his full
reconveyance shows his mortgage loan account was paid in full, making every document
in favor of the defendant false.” Appellant supported his allegations in his first amended



                                             6.
complaint by attaching the 11 recorded documents described earlier in this opinion and
the mortgage statement dated February 18, 2016.
       Quality Loan Service Corporation filed a demurrer to the first amended complaint,
contending appellant had failed to state facts sufficient to constitute a cause of action
against it and appellant’s entire pleading was uncertain for purposes of Code of Civil
Procedure section 430.10, subdivision (f). Quality Loan Service Corporation argued the
documents submitted by appellant demonstrated (1) the public auction of the Property
occurred on January 21, 2016, (2) the sale proceeds were used to pay the loan secured by
the Deed of Trust, and (3) appellant no longer held any interest in the Property by the
time the full reconveyance was recorded. Quality Loan Service Corporation argued all of
appellant’s causes of action were based on the erroneous view that the 2016
reconveyance proved he satisfied his loan obligations. Quality Loan Service Corporation
supported its demurrer with a request for judicial notice of most of the recorded
documents attached to the first amended complaint.
       Appellant filed an opposition to the demurrer. Appellant referred to paragraphs 19
and 20 of the Deed of Trust and stated he sought “the protection of The Security
Agreement by clause completion wording and contractual deed definition.”
       At a hearing on October 22, 2019, the trial court adopted its tentative ruling to
sustain the demurrer. The court’s minute order (1) noted appellant’s argument that the
full reconveyance meant he no longer owed anything to the lender and the foreclosure
was wrongful and (2) stated the reconveyance was recorded only after the nonjudicial
foreclosure sale was completed.
       In November 2019, appellant filed a motion to vacate the order sustaining the
demurrer. Quality Loan Service Corporation opposed the motion. At a hearing on
December 3, 2019, the court adopted its tentative ruling to deny the motion.




                                              7.
       On December 20, 2019, the trial court signed and filed a judgment of dismissal
stating the entire case against Quality Loan Service Corporation was dismissed with
prejudice. That same day, appellant filed a notice of appeal.
                                      DISCUSSION
I.     DEMURRERS
       A.     Pleading a Cause of Action
       Under California law, a complaint must contain “[a] statement of the facts
constituting the cause of action, in ordinary and concise language.” (Code Civ. Proc.,
§ 425.10.) For purposes of making the required statement of facts, the term “cause of
action” refers to the “ ‘right to obtain redress for a harm suffered.’ ” (Hayes v. County of
San Diego (2013) 57 Cal.4th 622, 631.) The facts that must be written down in a
complaint to properly allege a cause of action are referred to as the essential elements of
the cause of action. The essential elements are determined by the substantive law that
defines the cause of action—that is, defines the circumstance in which a plaintiff has a
right to relief from a harm suffered. (Weil & Brown, Cal. Practice Guide: Civil
Procedure Before Trial (The Rutter Group 2020) ¶ 6:121, p. 6-36.)
       B.     Elements of Wrongful Foreclosure Cause of Action
       Appellant’s opening brief states he is challenging a wrongful foreclosure sale of
his home and is seeking compensation for that wrongful sale in the amount of $158,500
plus damages. Our Supreme Court has recognized that “[a] beneficiary or trustee under a
deed of trust who conducts an illegal, fraudulent or willfully oppressive sale of property
may be liable to the borrower for wrongful foreclosure.” (Yvanova v. New Century
Mortgage Corp. (2016) 62 Cal.4th 919, 929 (Yvanova).) Therefore, California law
recognizes a cause or causes of action for wrongful foreclosure.
       Here, we consider whether appellant has stated facts constituting a cause of action
for wrongful foreclosure. Initially, we note the term “wrongful foreclosure” covers a



                                             8.
wide range of wrongs because there are many ways in which acts done in connection
with the foreclosure process might violate rights created by statute, the common law, or
the loan documents. (See Glaski v. Bank of America (2013) 218 Cal.App.4th 1079, 1100,
fn. 17 (Glaski) [claims a foreclosure is “wrongful” can be tort-based, statute-based and
contract-based].) For instance, nonjudicial foreclosure “initiated by one with no authority
to do so is wrongful for purposes of such an action.” (Yvanova, supra, 62 Cal.4th at
p. 929.) Another category of wrongful foreclosures involves procedural irregularities in
a foreclosure sale conducted by the rightful trustee at the direction of the rightful
beneficiary. Foreclosures in this category are wrongful because the manner in which the
foreclosure process was conducted did not comply with the process established by
California’s statutory scheme or the agreement of the parties. (E.g., Knapp v. Doherty
(2004) 123 Cal.App.4th 76, 81, 92–94 [procedural irregularity alleged was the premature
service of the notice of trustee’s sale] (Knapp).) We distinguish between these two
categories of wrongful foreclosure because the essential elements of a cause of action
alleging the foreclosure was conducted or initiated by an unauthorized person are
different from the essential elements of a cause of action alleging procedural irregularities
in the way the foreclosure was conducted.1
       Here, appellant does not contend the foreclosing trustee failed to follow the
nonjudicial foreclosure procedures specified in the contract (i.e., the loan documents,
which include the Deed of Trust) or statute. Instead, he alleged a substantive wrong—
specifically, a foreclosure on the Property despite the fact that the full reconveyance and

       1  The essential elements of a cause of action for a wrongful nonjudicial
foreclosure based on procedural irregularities are (1) procedural irregularities in the
foreclosure process that caused the sale of real property pursuant to the power of sale in
the deed of trust to be illegal, fraudulent or willfully oppressive; (2) prejudice or harm to
the party attacking the foreclosure sale; and (3) in cases where the borrower challenges
the sale, the borrower tendered the amount of the secured indebtedness or was excused
from tendering. (Sciarratta v. U.S. Bank National Assn. (2016) 247 Cal.App.4th 552,
561-562 (Sciarratta); see Knapp, supra, 123 Cal.App.4th at p. 86, fn. 4.)


                                              9.
mortgage statement showed his loan account was paid in full. Appellant’s claim that the
foreclosure was not authorized is the equivalent of a claim that Quality Loan Service
Corporation failed to follow the terms of the Deed of Trust that defined the circumstances
in which a foreclosure could be held by conducting a foreclosure sale even though his
loan had been paid in full. Thus, appellant’s claim of lack of authority is based on a
failure to follow the terms of contract—that is, breached the contract.
       A plaintiff must plead the following elements to state a cause of action for breach
of contract: (1) the existence of the contract, (2) the plaintiff’s performance or excuse for
nonperformance, (3) the defendant’s breach of a contract term, and (4) resulting damages
to the plaintiff. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 821; see
CACI No. 303 [breach of contract—essential elements].) The first element—the
existence of a contract—requires: “1. Parties capable of contracting; [¶] 2. Their consent;
[¶] 3. A lawful object; and, [¶] 4. A sufficient cause or consideration.” (Civ. Code,
§ 1550; see CACI No. 302 [contract formation].) “The consent of the parties to a
contract must be: [¶] 1. Free; [¶] 2. Mutual; and, [¶] 3. Communicated by each to the
other.” (Civ. Code, § 1565.)
       Here, plaintiff has properly alleged the existence of a contract—specifically, the
Deed of Trust—and included a copy of that contract as an exhibit to his pleading. He
also has alleged he was damaged by the loss of the Property. Consequently, we consider
whether appellant has properly pleaded the other two elements—namely, that (1) he
performed his obligations under the contract, or is excused from performing them, and
(2) Quality Loan Service Corporation breached a term of the contract. Prior to discussing
those two elements, we set forth the legal standards that govern general demurrers and
the appellate review of an order sustaining a demurrer.




                                             10.
       C.       General Demurrers
                1.    Stating a Cause of Action under Any Legal Theory
       When a complaint “does not state facts sufficient to constitute a cause of action,” a
defendant may raise that objection by filing a demurrer. (Code Civ. Proc., § 430.10,
subd. (e).) A court considering a demurrer ordinarily gives the complaint a reasonable
interpretation, reading it as a whole and its parts in their context. (City of Dinuba v.
County of Tulare (2007) 41 Cal.4th 859, 865 (Dinuba).) Determining whether a pleading
alleges facts sufficient to constitute a cause of action is a question of law. (Neilson v.
City of California City (2005) 133 Cal.App.4th 1296, 1305 (Neilson).)
                2.    Standard of Appellate Review
       Appellate courts independently review an order sustaining a general demurrer and
make an independent determination of whether the pleading alleges facts sufficient to
state a cause of action under any legal theory. (McCall v. PacifiCare of Cal., Inc. (2001)
25 Cal.4th 412, 415.) The “appellate court assumes the truth of (1) all facts properly
pleaded by the plaintiff, (2) all facts contained in exhibits to the complaint, (3) all facts
that are properly the subject of judicial notice, and (4) all facts that reasonably may be
inferred from the foregoing facts.” (Neilson, supra, 133 Cal.App.4th at p. 1305.) “The
reviewing court does not assume the truth of contentions, deductions or conclusions of
law.” (Ibid.)
       Appellant has the burden of demonstrating the trial court committed error in
sustaining the demurrer. (Smith v. County of Kern (1993) 20 Cal.App.4th 1826, 1829–
1830.) Appellate courts affirm a judgment of dismissal if it is correct on any ground
stated in the demurrer, independent of the trial court’s stated reasons. (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal.4th 962, 967.)
       Besides addressing the sufficiency of the allegations stated in the complaint, an
appellate court also considers whether the plaintiff has shown there is a reasonable
possibility any defect identified by the defendant can be cured by amendment. (Blank v.


                                              11.
Kirwan (1985) 39 Cal.3d 311, 318.) The burden of demonstrating a reasonable
possibility of cure is squarely on the plaintiff. (Ibid.)
II.    ALLEGATIONS DO NOT SHOW A WRONG WAS COMMITTED
       A.     Appellant’s Performance of His Contractual Obligations
       Appellant signed the Deed of Trust to secure a loan obtained from First Mortgage
Corporation. The Deed of Trust states it secures to the lender the repayment of the debt
and the performance of the borrowers’ covenants and agreements under the Deed of Trust
and the note. Appellant’s first amended complaint does not allege that (1) he performed
his obligation to make the monthly payments due under the note, (2) the notice of default
was inaccurate because his payments were up-to-date when the notice of default was
recorded, or (3) he had cured the default under the note before the nonjudicial foreclosure
sale was conducted. Furthermore, appellant has not demonstrated on appeal that he could
amend his pleading to allege he performed his contractual obligations or was excused
from performing them.
       Appellant’s claim that the loan was paid off is based on the allegations that (1) he
obtained a full reconveyance and (2) the mortgage statement dated February 18, 2016,
shows that his loan was paid off in the prior month and, as a result, he owes nothing
under his loan. However, the deed upon trustee’s sale states $157,940.91 was the amount
of the unpaid debt together with costs at the time of the nonjudicial foreclosure sale
conducted on January 21, 2016. It also identifies the amount paid by the purchasers at
the trustee’s sale as $158,500. The mortgage statement lists the loan’s payoff date as
January 25, 2016. When the trustee’s deed upon sale and the mortgage statement are
read together, the only reasonable interpretation is that the proceeds from the foreclosure
sale were used to pay the debt secured by the Deed of Trust.
       Consequently, appellant has not shown he alleged (or could allege if granted
leave) that he performed his obligations under the note and Deed of Trust. Thus, he has



                                              12.
not demonstrated he could allege an essential element of a wrongful foreclosure claim
based on a breach of his contract with the lender and trustee.
       B.     Defendant’s Breach of a Contractual or Statutory Obligation
       The Deed of Trust gave the trustee (which includes Quality Loan Service
Corporation as a substituted trustee) the power to sell the Property in a nonjudicial
foreclosure sale if the loan was not repaid. The notice of default, the notice of trustee’s
sale, and the deed upon trustee’s sale all show that the debt secured by the Deed of Trust
had not been paid. Because the debt remained in default, Quality Loan Service
Corporation had the right to conduct a nonjudicial foreclosure sale under the terms of the
Deed of Trust and applicable California statute.
       The allegations made by appellant do not show how Quality Loan Service
Corporation breached a contractual obligation or statutory requirement when it conducted
the foreclosure sale on January 21, 2016. Therefore, appellant has not demonstrated he
could allege an essential element of a wrongful foreclosure claim based on either a breach
of his contract with the lender and trustee or a violation of statute.
       C.     Legal Effect of the Full Reconveyance
       Many of appellant’s arguments refer to the full reconveyance recorded in the
official records of Tulare County on February 17, 2016, as document number 2016-
0008560. Accordingly, we provide a brief overview of the law governing reconveyances.
              1.      Basic Legal Principles
       Civil Code section 2941 establishes deadlines and procedures for the
reconveyance of a lien after a mortgage has been “satisfied.” (Bank of New York
Mellon v. Citibank, N.A. (2017) 8 Cal.App.5th 935, 945.) It also provides for damages
and a penalty when the statutory requirements are not met. (Ibid.)

       “Reconveyance defined. A reconveyance is a deed by the trustee of a deed
       of trust that reconveys the trustee’s title to the trustor or to another person
       legally entitled to it. [(Civ. Code, § 2941, subd. (b).)] Reconveyance is


                                              13.
       accomplished by the beneficiary executing a request for reconveyance.
       When the trustee receives the request, the trustee executes and records a
       deed of reconveyance transferring the security interest to the current owner
       of the property. [(Civ. Code, § 2941.)] On recordation, the lien is
       extinguished. However, between the parties, and as to all subsequent
       purchasers or encumbrancers with notice, a reconveyance is only prima
       facie evidence that the lien has been discharged. Conversely, when the
       obligation secured by the deed of trust is satisfied, but it has not been
       reconveyed, the lien is extinguished as between the parties [(Civ. Code,
       § 2941)], but the beneficiary has the legal obligation to reconvey in order to
       remove the cloud on title.

       “[¶] … [¶]

       “Trustor’s right to receive reconveyance on payment of the debt. When
       a secured obligation has been paid and satisfied, the lien is discharged and
       the trustor or mortgagor has the right, on demand, to receive a
       reconveyance of the trust deed or a certificate of discharge of the mortgage
       and a return of the promissory note marked ‘paid.’

       “[¶]

       “Trustee’s duty to reconvey. On receipt of a request for reconveyance
       from the beneficiary, the trustee of the deed of trust has a duty to reconvey
       the lien of the deed of trust and has no duty to investigate the status of the
       secured debts or verify that they have been paid before reconveying the
       lien. The trustee must reconvey the lien of the deed of trust, and is not
       obligated (or permitted) to verify that the debt has in fact been paid.

       “No duty to reconvey if the obligations are not fully satisfied. The
       beneficiary only has a duty to deliver a request for reconveyance to the
       trustee when the secured obligation is fully satisfied. There is no duty to
       initiate procedures for reconveyance where the obligation secured by the
       deed of trust has only been partially satisfied.” (5 Miller & Starr, Cal. Real
       Estate (4th ed. 2019), Deeds of Trust and Mortgages, § 13:140, pp. 13-535
       to 13-537, footnotes omitted and italics added (Miller & Starr).)
              2.     Interpreting the Full Reconveyance
       The full reconveyance states that Freedom Mortgage Corporation, as the present
trustee under the Deed of Trust, “does hereby reconvey to the person or persons legally
entitled thereto, without warranty, all the estate, title and interest acquired by Trustee
under said Deed of Trust.” This language presents two questions of interpretation. First,


                                             14.
who is the person “legally entitled” to reconveyance. Second, what “estate, title and
interest [was] acquired by Trustee under said Deed of Trust” and, thus, was transferred by
the full reconveyance.
       Appellant interprets the full reconveyance as transferring ownership interests in
the Property to him, thus implying that he is the person “legally entitled” to the
reconveyance. He supports his claim to the Property by referring to (1) the original grant
deed that lists him as an owner, (2) the gift grant deed in which Molina transferred her
interest in the Property to him, and (3) the mortgage statement from Freedom Mortgage
Corporation indicating nothing is owed on his loan.
       The statute refers to the delivery of the reconveyance instrument to the “trustor or
successor in interest” or “to the trustor or the successor in interest.” (Civ. Code, § 2941,
subd. (b)(1)(B)(i), (ii).) The statute also identifies the persons authorized to request a
reconveyance if the trustee fails to record one within 60 days of satisfaction of the
obligation as the “trustor or trustor’s heirs, successor in interest, agent or assignee.” (Civ.
Code, § 2941, subd. (b)(2).) These statutory references to the trustor or the successor in
interest2 appear to have been interpreted in Miller & Starr’s description of the
reconveyance as “transferring the security interest to the current owner of the property.”
(Miller & Starr, supra, § 13:140, p. 13-535.) In other words, Miller & Starr have
identified the trustor or the trustor’s successor in interest as the current owner of the
property. Accordingly, we interpret the reconveyance’s reference to the person “legally
entitled thereto” to mean the trustor’s successor in interest. If there is no successor in
interest, then the trustor is the person legally entitled to the reconveyance.




       2Black’s Law Dictionary (8th ed. 2004) contains the following definition of
“successor in interest”: “One who follows another in ownership or control of property.
A successor in interest retains the same rights as the original owner, with no change in
substance.” (Id. at p. 1473.)


                                              15.
       Our next step is to apply this interpretation to the facts of this case. That step
requires a determination of whether the trustor (i.e., appellant) has a successor in interest.
The answer to this question is straightforward because the documents recorded during the
foreclosure process plainly show appellant had a successor in interest. In particular, the
trustee’s deed upon sale shows the purchasers of the Property at the foreclosure sale were
appellant’s successors in interest. Consequently, those purchasers or their successors in
interest (not appellant) are the persons legally entitled to the reconveyance.
       The second question of interpretation is whether, assuming appellant was the
person legally entitled to the reconveyance, that document transferred anything to him.
Stated another way, what rights, title and interests in the Property were held by the trustee
when it executed and recorded the full reconveyance? To answer this question, we refer
to an opinion that describes the legal impact of a nonjudicial foreclosure sale and the
transfer of rights put into effect by the trustee’s deed upon sale.
       “After a nonjudicial foreclosure sale, the foreclosing trustee issues a trustee’s deed
upon sale. (See [Civ. Code,] §§ 2924g [conduct of sale], 2924 [finality of sale].) The
trustee’s deed upon sale conveys to the purchaser the borrower-trustors’ interest as of the
date the deed of trust granted by the borrower-trustor was recorded. [Citation.] Thus, the
purchaser’s title is free and clear of all rights of the trustor or anyone claiming under or
through the trustor .…” (Zieve, Brodnax & Steele, LLP v. Dhindsa (2020)
49 Cal.App.5th 27, 36.) Thus, when a trustee under a deed of trust conducts a nonjudicial
foreclosure, the foreclosure sale extinguishes all rights and interests to the real property
of the borrower-trustors. (Ibid.)
       This conclusion is consistent with the wording of the trustee’s deed upon sale,
which stated Quality Loan Service Corporation, as trustee, granted and conveyed to the
purchasers “all right, title and interest conveyed to and now held by it as Trustee under
the Deed of Trust in and to the [P]roperty.” This language unambiguously shows the
trustee transferred every right or interest it held to the purchasers.

                                              16.
       Consequently, when the full reconveyance was executed and recorded, the trustee
no longer held any ownership interest in the Property to return to appellant. Instead, all
the trustee’s rights to the Property had been transferred to the purchasers at the
foreclosure sale. Thus, there was nothing left for appellant to receive under the full
reconveyance.
       To summarize, we conclude (1) the full reconveyance does not establish appellant
as the owner of any rights or interest in the Property and (2) the other documents in the
record demonstrate the purchasers at the foreclosure sale own the Property.
       Accordingly, the full reconveyance does not support appellant’s arguments that
the foreclosure was wrongful or unauthorized. Furthermore, it does not support his claim
that he retains any title to the Property. Because appellant is not the owner, he may not
maintain a cause of action against Quality Loan Service Corporation for slander of title.
“The elements of a cause of action for slander of title are ‘(1) a publication, (2) which is
without privilege or justification, (3) which is false, and (4) which causes direct and
immediate pecuniary loss.’ ” (Alpha & Omega Development, LP v. Whillock
Contracting, Inc. (2011) 200 Cal.App.4th 656, 664, italics omitted.) Here, appellant
cannot allege Quality Loan Service Corporation published or recorded a document that
was false or that he was damaged.
       Therefore, we conclude the trial court properly sustained the demurrer.
Furthermore, it properly denied leave to amend because appellant has not demonstrated
he could cure the defects in his allegations by amending.
                                      DISPOSITION
       The judgment is affirmed. Respondent shall recover its costs on appeal.




                                             17.